Citation Nr: 9908991	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  93-16 589A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for arthritis of the neck, 
spine, right hand, and right arm.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1983 to August 
1986.

This appeal arises from a May 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the veteran's claim for the 
appealed issue.

The veteran's December 1993 statement, on a VA Form 9, 
included a request for a personal hearing before a Member of 
the Travel Board.  His hearing, scheduled for November 17, 
1995, was canceled due to a government shutdown.  In a 
September 1997 statement his representative informed the RO 
the veteran did not want a Travel Board hearing.  The 
representative did not indicate the veteran desired an RO 
hearing.  Thus, the Board finds the veteran's request for a 
personal hearing has been withdrawn.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  There is no medical evidence of any currently diagnosed 
arthritis of the right hand.

3.  There is no medical evidence of any currently diagnosed 
arthritis of the right arm.

4.  There is no medical evidence of a nexus between any 
currently diagnosed arthritis of the neck and spine and an 
inservice injury or disease or any other incident of service.


CONCLUSION OF LAW

The veteran's claim for service connection for arthritis of 
the neck, spine, right hand and right arm is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  In addition, certain chronic diseases, such as 
arthritis, may be presumed to have been incurred during 
service if they become manifest to a compensable degree 
within an applicable period after separation from active 
duty.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  No conditions other than those 
listed in § 3.309(a) can be considered chronic for purposes 
of presumptive service connection.  See 38 C.F.R. § 3.307(a).

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has established rules for the determination of a well 
grounded claim based upon the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b).  The Court 
has ruled that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).

The initial question that must be answered in this case is 
whether the veteran has presented a well-grounded claim for 
service connection.  In this regard, the veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded," that is, the claim must be plausible and capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In various statements the veteran essentially contends an 
inservice injury to his neck, spine, right hand and right arm 
has resulted in residual arthritis in those areas.

The veteran's service medical records contain a March 1984 
treatment report that indicates the veteran reported low back 
pain for one month, and that he did heavy lifting in his job 
as a mechanic.  The impression was muscle spasms.  An August 
1984 report indicates the veteran complained of back pain 
since the day before, and that he had a similar problem in 
March 1984.  Again, the assessment was muscle spasms.  A June 
1985 report indicates the veteran complained of left hand and 
left elbow pain after a hood fell on him the day before.  X-
rays revealed no fractures.  The assessment was severe 
bruising.  Another June 1985 report indicates the veteran was 
seen for a follow-up.  The assessment was elbow and hand 
strain.  A July 1985 report indicates the veteran was seen 
for complaints of low back pain of two weeks' duration.  He 
denied any injury to his back.  The assessment was mechanical 
back pain.  X-rays of the right hand and right elbow were 
noted to be within normal limits.  

An October 1985 report indicates he was seen for complaints 
of pain and swelling in his right hand of two days' duration.  
He reported the fifth digit knuckle was displaced, and that 
he pulled it back in place.  He reported a history of 
"problems" with that hand.  The assessment was hand sprain.  
Another October 1985 report indicates he was seen for follow-
up of a right wrist sprain.  A splint and ace wrap was 
applied prior to this follow-up.  The assessment was right 
hand strain.  An October 1985 X-ray report indicates the 
veteran injured his right chest cage while working on a 
truck.  The X-rays revealed the chest/rib cage and right hand 
were within normal limits, with no significant abnormalities.  
Another October 1985 treatment report indicates he was seen 
for another follow-up for his right wrist.  The assessment 
was healing hand sprain.  Another October 1985 report 
indicates he was seen for continuing soreness in his 
knuckles.  The assessment was contusion.  Another October 
1985 report indicates he was seen for right side rib pain 
after an injury working on a truck the day before.  The 
assessment was chest contusion.  A June 1986 report indicates 
he was seen for pain in his right hand after hitting a can at 
work.  The assessment was a progressively healing wound.  A 
July 1986 report indicates a lumbar puncture was performed to 
determine the cause of cluster headaches.  His August 1986 
separation physical examination report indicates that upon 
clinical evaluation the neck, spine, and upper extremities 
were found to be normal.  His contemporaneous medical history 
report contains a notation by the examiner of a history of 
mechanical low back pain, resolved.

No medical evidence has been submitted showing that arthritis 
was manifested to a compensable degree (10 percent) within 
one year of the veteran's discharge from service.  See 
38 C.F.R. § 3.309(a).

The veteran requested service connection for arthritis of the 
neck, spine, right hand, or right arm on his April 1987 
original application for compensation.  While a May 1987 VA 
examination report noted a scar on his right little finger, 
it contained no diagnoses of arthritis of any joint.

VA outpatient and hospitalization reports from September 1991 
through February 1994 contain a September 1991 X-ray report 
of the cervical spine, which revealed minimal hypertrophic 
change at C4, but no other significant abnormality.  A 
February 1992 report indicates the veteran denied trauma to 
the cervical region.  June 1992 X-rays of the right hand 
revealed a normal right hand.  An April 1992 hospitalization 
report indicates a C3/4 and C4/5 anterior cervical diskectomy 
with fusion was performed, including a bank bone donor graft 
and anterior oblique plate instrumentation.  The diagnosis 
was cervical spondylosis, status post C3/4 and C4/5 anterior 
cervical diskectomy.  A May 1993 treatment report indicates 
the veteran reported a history of cervical disc herniation in 
1992.  The assessment was status post cervical fusion of C3, 
C4, and C5.  A cervical spine MRI in February 1994 revealed 
impressions of:  (1) status post anterior diskectomy and 
fusion from C3 through C5;  (2) posterior osteophytes from C4 
through C7 with moderate stenosis at C4-5, moderate to severe 
stenosis at C5-6, and moderate stenosis at C6-7;  (3) right 
neural foramenal narrowing at C3-4 and C4-5, with bilateral 
neural foramenal narrowing at C5-6.  A February 1994 
hospitalization report indicates diagnoses of:  (1) 
rehabilitation of weakness in the neck and hand;  (2) chronic 
neck pain, status post neck surgery;  (3) spinal stenosis, 
secondary to degenerative arthritis;  (4) rule out cervical 
radiculopathy status post surgery.  There was no opinion 
rendered in any of these reports which indicated that any 
diagnosed disability was related to the veteran's military 
service, or any incident of that service.

Neither a June 1989 nor a September 1991 VA examination 
report noted arthritis of any joint.  The June 1989 
examination indicated that there were no deformities or 
limitation of motion of any joint.  Grip strength of both 
hands was equally strong.  

An April 1992 VA examination report contains a diagnosis of 
residual right hand trauma, although the report noted no 
objective findings of any residuals.  The veteran reported 
stiffness in the right hand, and onset of "nontraumatic" 
neck pain in November 1991.  The diagnoses also included 
degenerative joint disease of the neck.  Neither of these 
diagnoses indicated they were related to the veteran's 
military service, or any incident of that service.

A March 1993 letter from the Social Security Administration 
to the veteran informed him he was not entitled to disability 
benefits regarding arthritis of the back.

In summary, no medical evidence of any right hand or right 
arm arthritis has been presented.  While arthritis was 
diagnosed in the cervical spine, there has been no medical 
opinion rendered relating it to the veteran's military 
service, or any incident of that service.  Therefore no 
medical evidence of any right hand or right arm arthritis has 
been presented, and there has been no medical opinion 
rendered relating any spine arthritis, cervical or otherwise, 
to the veteran's military service, or any incident of that 
service.

Indeed, the only evidence of record which alleges that 
arthritis is the result of an inservice injury or disease are 
the veteran's own statements in the various documents he has 
submitted while advancing his claim.  However well-
intentioned those statements may be, the Board notes that the 
veteran, as a lay person, is not qualified to offer opinions 
regarding the etiology of arthritis; such determinations 
require specialized knowledge or training, and, therefore, 
cannot be made by a lay person.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 470 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
See also Heuer v. Brown, 7 Vet. App. 379, 384 (1995), citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Where, as 
here, the determinative issue involves medical etiology, 
competent medical evidence that the claim is plausible is 
required in order for the claim to be well grounded.  LeShore 
v. Brown, 8 Vet. App. 406, 408 (1995).

In reaching this decision the Board acknowledges the veteran 
has reported that he was told in service that the residuals 
of his injuries would gradually worsen, and that he would 
eventually be confined to a wheelchair.  While this statement 
does not reveal that arthritis was diagnosed at that time, or 
that the claimed injuries would result in arthritis, the 
Board notes the Court has addressed the question of whether a 
lay person's written statement about what a doctor told him 
can constitute the medical evidence of causation/etiology of 
a current disability during service that is generally 
necessary in order for a claim to be well grounded.  The 
Court held that it cannot.  These statements, "filtered as 
(they are) through a layman's sensibilities, of what a doctor 
purportedly said (are) simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  See Robinette 
v. Derwinski, 8 Vet. App. 69, 77-78 (1995).  A layperson's 
account of what a physician may or may not have diagnosed is 
insufficient to render a claim well grounded.  See Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995).  Hence, this testimony 
cannot serve as a predicate for finding a well-grounded 
claim.

A well-grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak, supra.  As previously noted, 
a well-grounded claim requires medical evidence of a current 
disability, and of a nexus between an inservice injury or 
disease and that current disability, in order to be 
plausible.  In the absence of evidence of a current 
disability manifested by arthritis of the right hand or arm, 
and of a nexus, or medical opinion relating any currently 
diagnosed arthritis with the veteran's military service, the 
veteran's claim for service connection for arthritis of the 
neck, spine, right hand, and right arm, must be denied as not 
well grounded.

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's service connection claim on the merits, 
while the Board has concluded that the claim is not well 
grounded.  However, the Court has held that "when an RO does 
not specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well grounded analysis."  See Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make the veteran's 
service connection claim "plausible."  See generally 
McKnight v. Gober, 131 F.3rd 1483, 1484-85 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for arthritis of the neck, spine, right 
hand, and right arm is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 
- 9 -


- 1 -


